DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 September 2021 has been entered.
Response to Amendment
Claims 1-9, 11-14, and 21-26 remain pending in the application.  Claim 10 has been canceled, and claims 15-20 were previously canceled.  Applicant's amendments to the Claims have overcome the 101 and associated 112(a) rejection previously set forth in the Final Office Action dated 22 March 2021.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-9, 11, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf et al. (US 2009/0025794) in view of Farajollahi et al. (“Effectiveness of Ultra-Low Volume Nighttime Applications of an Adulticide against Diurnal Aedes albopictus, a Critical Vector of Dengue and Chikungunya Viruses”).
Regarding claim 1, Dorendorf discloses a method for object-customized dispersal of fluid particles (par. 2), the method comprising: 
using a fluid pump (28) to pressurize a fluid (par. 34); 
using an air compressor (10) to pressurize air particles (par. 26); 
combining the pressurized fluid and the pressurized air particles in a nozzle (par. 20), wherein the combination of pressurized fluid, pressurized air particles, and further air acceleration provided by the nozzle enables creation of a cloud of near-monodispersed droplets that are released from an end of the nozzle (par. 35); and
aiming the nozzle so the near-monodispersed droplets are released upwind from an object (par. 40 - “dispersion of the fluid output to a spray area”) and directed toward the top of the object (par. 2 - the object can be fruit or citrus, which would be in the tops of trees). 
Dorendorf does not disclose the method includes the steps of tracking air temperature near a ground surface and near a top of an object to which the fluid particles are to be applied and waiting for an object-specific application condition that includes a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface, and, in response to the predetermined temperature difference being reached, initiating the object-customized dispersal of the fluid particles, and wherein a nighttime air inversion as represented by the predetermined 
Farajollahi teaches a method for object-customized dispersal of fluid particles (p. 1, col. 2, ln. 5-9), the method comprising tracking (p. 4, col. 2, ln. 3-4 - meteorological data is tracked the entire duration of the spraying) air temperature near a ground surface and near a top of an object to which the fluid particles are to be applied (p. 4, col. 1, ln. 58 to col. 2, ln. 1 - air temperature is measured at 1 m, which is near the ground, and 10 m, which is near the tops of trees where mosquitos to be sprayed may be found); waiting for an object-specific application condition that includes a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface and, in response to the predetermined temperature difference being reached, initiating the object-customized dispersal of the fluid particles (p. 1, col. 2, ln. 6-7 - spraying is done during a temperature inversion, which by definition requires a temperature difference between air at the top of the object and air near the ground) and wherein the object-specific application condition includes a nighttime air inversion as represented by the predetermined temperature difference (p. 1, col. 2, ln. 6-7), and during the object-specific application condition the near-monodispersed droplets are pulled down onto a surface of the object (p. 1, col. 2, ln. 7-8 - gravity will “pull” the droplets down such that they will settle on the surfaces below, including a surface of the object).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf to include the steps of tracking air temperature near a ground surface and near a top of an object to which the fluid particles are to be applied and waiting for an object-specific application condition that includes a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface, and, in response to the predetermined temperature difference being reached, initiating the object-customized dispersal of the fluid particles, and wherein a nighttime air inversion as 
Regarding claims 2-7, and 9, Dorendorf in view of Farajollahi discloses the method described regarding claim 1, and further wherein,
the object is a plant (par. 2), regarding claim 2; and the fluid is a herbicide (par. 2), regarding claim 3, and the nozzle is aimed above the top of the object (fig. 5 - nozzle 15 is aimed upwardly), regarding claim 4.  
the object is livestock equipment and premises and the fluid is a disinfectant (par. 2), regarding claim 5. 
the near mono-dispersed droplets can travel up to two miles away from the nozzle (the method of Dorendorf in view of Farajollahi is substantially identical to the claimed method; therefore the droplets produced and dispersed by the method will be capable of traveling up to the recited distance), regarding claim 6.   
the near mono-dispersed droplets have diameters between 5 and 150 microns (Farajollahi - p. 2, col. 2, ln. 30-31), regarding claim 7.  
the method is limited to implementation when the wind speed is equal to or less than 9 miles per hour (Farajollahi - Table 1), regarding claim 9.  
Regarding claim 8, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi explicitly discloses that the temperature difference between the temperature of air at the top of the object and the temperature of air near the ground surface is one 
Regarding claim 11, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi further discloses that the fluid is approximately 10 percent water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf in view of Farajollahi to disperse a fluid that is 10 percent water since it would be obvious to use any fluid or liquid in the method of Dorendorf in view of Farajollahi in order to disperse that liquid to a desired region to achieve a desired result.  
Regarding claim 21, Dorendorf discloses a method of dispersing disinfectant into a target region, the dispersal being customized to the target region (par. 2), the method comprising: 
using a fluid pump (28) to pressurize a fluid disinfectant (par. 34); 
using an air compressor (10) to pressurize air particles (par. 26); 
combining the pressurized fluid disinfectant and the pressurized air particles in a nozzle (par. 20), wherein the combination of pressurized fluid disinfectant, pressurized air particles, and further air acceleration provided by the nozzle forms a cloud of near-monodispersed droplets that are released from an end of the nozzle (par. 35); and,
aiming the nozzle so the near-monodispersed droplets are released upwind from the target region (par. 40 - “dispersion of the fluid output to a spray area”) and directed toward the top of the target region (par. 2 - the target region can be fruit or citrus, which would be in the tops of trees). 
Dorendorf does not disclose the method includes the steps of tracking air temperature near a ground surface and near a top of the target region to which the disinfectant is to be applied and waiting 
Farajollahi teaches a method of dispersing fluid particles (p. 1, col. 2, ln. 5-9), the method comprising tracking (p. 4, col. 2, ln. 3-4 - meteorological data is tracked the entire duration of the spraying) air temperature near a ground surface and near a top of the target region to which the dispersal is to be applied (p. 4, col. 1, ln. 58 to col. 2, ln. 1 - air temperature is measured at 1 m, which is near the ground, and 10 m, which is near the tops of trees and buildings); waiting for a target region-specific application condition that includes a predetermined temperature difference between temperature of air at the top of the object and temperature of air near the ground surface and, in response to the predetermined temperature difference being reached, initiating the object-customized dispersal of the fluid particles (p. 1, col. 2, ln. 6-7 - spraying is done during a temperature inversion, which by definition requires a temperature difference between air at the top of the object and air near the ground) and wherein the target region-specific application condition includes a nighttime air inversion as represented by the predetermined temperature difference (p. 1, col. 2, ln. 6-7), and during the target region -specific application condition the near-monodispersed droplets are pulled down onto a surface of the target region (p. 1, col. 2, ln. 7-8 - gravity will “pull” the droplets down such that they will settle on the surfaces below, including a surface of the object).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf to include the steps of tracking air 
Regarding claim 22, Dorendorf in view of Farajollahi discloses the method described regarding claim 21, and further comprising aiming the nozzle above the top of the target region (fig. 5 - nozzle 15 is aimed upwardly).
Regarding claim 24, Dorendorf in view of Farajollahi discloses the method described regarding claim 21, and further wherein the near mono-dispersed droplets have diameters between 5 and 150 microns (Farajollahi - p. 2, col. 2, ln. 30-31).  
Claims 12-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf in view of Farajollahi and further in view of Doswell et al. (US 2016/0136672).
Regarding claims 12-14, Dorendorf in view of Farajollahi discloses the method described regarding claim 1.  Neither Dorendorf nor Farajollahi further discloses wherein the nozzle is a supersonic, adjustable, dual-contour nozzle and wherein the fluid hits various barriers within the nozzle 
Doswell teaches a supersonic (par. 110), adjustable (par. 109 - nozzle head 100 can be raised), dual-contour (fig. 6 - at least two different contours are shown on the nozzle head 100) nozzle (100) and wherein the fluid hits various barriers within the nozzle and breaks into near-monodispersed droplets (fig. 8 - the fluid hits the surfaces in the liquid supply chamber 145) and the accelerated air pushes the near-monodispersed droplets away from the nozzle (par. 110), and wherein the nozzle is particularly suited for use in a disinfection or decontamination process (par. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf in view of Farajollahi to use the supersonic, adjustable, dual-contour nozzle of Doswell, wherein the fluid hits various barriers within the nozzle and breaks into the near-monodispersed droplets and the accelerated air pushes the near-monodispersed droplets away from the nozzle.  This was known to be a nozzle particularly suited for use in a disinfection or decontamination process.  
Regarding claim 23, Dorendorf in view of Farajollahi discloses the method described regarding claim 21.  Neither Dorendorf nor Farajollahi further discloses breaking the fluid disinfectant into the near-monodispersed droplets by causing the fluid disinfectant to hit various barriers in the nozzle.  
Doswell teaches a nozzle (100) wherein a fluid hits various barriers within the nozzle and breaks into near-monodispersed droplets (fig. 8 - the fluid hits the surfaces in the liquid supply chamber 145), and wherein the nozzle is particularly suited for use in a disinfection or decontamination process (par. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dorendorf in view of Farajollahi to use the nozzle of Doswell, wherein the fluid hits various barriers within the nozzle and breaks into the .
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorendorf in view of Farajollahi and further in view of King (US 3,341,081).
Regarding claim 25, Dorendorf in view of Farajollahi discloses the method described regarding claim 1, and further comprising providing fluid dispersion machinery including an engine (8), a fuel tank (23), a fluid tank (18), a fluid piping system (20), an air compressor (10), an air compression intake (fig. 6 - “Air Intake”) and silencer (33, see par. 38), air ducting (14) fluidly coupled to the nozzle (fig. 6), and an in-cab control system (2, see par. 41 and fig. 6) that controls the fluid dispersion machinery; wherein the fluid dispersion machinery is attached to a base frame (45), and the engine is attached to a motor frame (42) that is mounted to the base frame (par. 40; fig. 6).  Neither Dorendorf nor Farajollahi discloses that the fluid dispersion machinery also includes a radiator, a clutch, or that the fluid pump is powered by a fluid pump belt attached to the engine.  
King teaches fluid dispersion machinery (col. 1, ln. 8-10; fig. 1) including an engine (10), a radiator (11), a fluid pump (21) powered by a fluid pump belt attached to the engine (col. 2, ln. 43-46; fig. 1), and a clutch (24).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid dispersion machinery of Dorendorf in view of Farajollahi to further include a radiator, a clutch, and to power the fluid pump by a fluid pump belt attached to the engine, as taught by King.  Such an arrangement was known to provide a means for selectively engaging the fluid pump to the engine for powering the fluid pump (King - col. 3, ln. 31-34).  
Regarding claim 26, Dorendorf in view of Farajollahi and King discloses the method described regarding claim 25, and further wherein the fluid dispersion machinery is provided such that the fluid .  
Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
Regarding the 112(b) rejection, Applicant argues that the subject limitations are definite because they are juxtaposed relative to one another; therefore, “near the ground surface” means closer to the bottom of the object or target region than to the top, and “near the top of the object” or “near the top of the target region” means closer to the top of the object/target region than to the bottom.  Since Applicant has further clarified what is required by these limitations on the record, their argument is persuasive, and these limitations will be construed as such.  
Regarding the prior art rejections, Applicant argues that Dorendorf in view of Farajollahi fails to disclose the limitation that the temperature “near a top of an object” is measured and tracked in order to determine when the temperature inversion has been established.  In particular, Applicant notes that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752